DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff (3,309,949) in view of McCord (1,505,682).
In reference to claim 1, Neff teaches a wrench capable of applying driving force on an object to be driven effectively comprising a first driving head segment, 2,  defining a portion of a receiving space of the wrench and including a first driving side, 4, of the wrench, (fig. 1).

In reference to claim 7, further comprising a second driving head segment, 6, pivotally connected thereto, wherein the second driving head segment defines a portion of the receiving space of the wrench.
In reference to claim 8, wherein the second driving head segment is urged by a resilient member, 15.
In reference to claim 9,  wherein the second driving head segment is pivotally mounted on the first driving head segment, wherein the resilient member has two legs, 17,18, and a turn, 16, between the two legs and delimits a space between the two legs, and wherein the two legs are respectively retained on the first and the second driving head segments, (col. 2, lines 36-45).
In reference to claim 10, wherein the second driving head segment includes a third driving side, 9, of the wrench, wherein the third driving side is adjacent to the second driving side, (fig.1).
In reference to claim 11, wherein the second driving head segment is pivotal with respect to the first driving head segment to a first position in which the second and the third axes are intersected with an included angle of 120 degrees and to a second position in which the second and the third axes are intersected with an included angle greater than 120 degrees, (col. 2, lines 45-54 and col. 3, lines 3-11).

In reference to claim 17, wherein the second driving head segment includes a fifth driving side, 11, of the wrench, wherein the fifth driving side is adjacent to the fourth driving side, wherein the fourth driving side is disposed between the third and the fifth driving sides, (fig. 1).
In reference to claim 20, wherein the first and the second axes are intersected with an included angle of 120 degrees, wherein the third and the fourth axes are intersected with an included angle of 120 degrees, and wherein the fourth and the fifth axes are intersected with an included angle of 120 degrees, (col. 4, lines 5-28).

Neff teaches all the limitations of the claims except for a plurality of first driving sections includes surfaces aligned along a first axis, a plurality of second driving sections including surfaces aligned along a second axis, a plurality of third driving sections including surfaces aligned along a third axis, a plurality of fourth driving sections including surfaces aligned along a fourth axis, and a plurality of fifth driving sections including surfaces aligned along a fifth axis and wherein the first-fifth driving sides includes a plurality of recesses disposed alternatively among the plurality of driving sections, wherein the plurality of  recesses each extends in a slanting direction to the axes, wherein the plurality of recesses each is not symmetrical and has one short side and one long side.

It would have been obvious to one having ordinary skill in the art at the time the inventon was made to provide the tool of Neff with the driving head sections, as taught by McCord, in order to provide the wrench with enhanced gripping capabilities, and since it is old and well known to provide a wrench jaw driving surface with serrations or teeth in order to grip the workpiece being wrenched. 

    PNG
    media_image1.png
    539
    506
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jahn (1,627,035), Petkovic (2006/0201283) and Malkin et al, (5,894,768) were cited to show other examples of wrenches. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        October 22, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723